            Case: 1:19-cv-01566-SL Doc #: 1 Filed: 07/09/19 1 of 8. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

KEYBANK NATIONAL ASSOCIATION                        )
127 Public Square                                   )
Cleveland, OH 44114                                 )
                                                    )   CASE NO.
      Plaintiff,                                    )
                                                    )
      vs.                                           )
                                                    )
INTERLOGIC OUTSOURCING, INC.                        )
1710 Leer Drive                                     )
Elkhart, IN 46514-5446                              )
                                                    )
and                                                 )   VERIFIED COMPLAINT FOR
                                                    )   TEMPORARY RESTRAINING
NAJEEB KHAN, an individual,                         )   ORDER, PRELIMINARY
                                                    )   INJUNCTION, PERMANENT
         Defendants.                                )   INJUNCTION AND DAMAGES
                                                    )
Please also serve Interlogic Outsourcing,           )
Inc.’s registered agent:

Corporation Service Company
50 West Broad Street
Columbus, Ohio 43215
            __________________________________________________________

         Plaintiff KeyBank National Association (“KeyBank”) brings this action against

Defendants Interlogic Outsourcing, Inc. (“Interlogic”) and Najeeb Khan (“Khan”), and alleges as

follows:

                                      NATURE OF THE CASE

         1.        This is an action for damages and preliminary and permanent injunctive relief

arising out of the willful breaches and fraudulent conduct of defendants in depositing with

KeyBank checks drawn on an account with insufficient funds and thereafter causing KeyBank to


4817-7998-2486\3
           Case: 1:19-cv-01566-SL Doc #: 1 Filed: 07/09/19 2 of 8. PageID #: 2




process wire transfers from Interlogic’s accounts that did not have sufficient funds. KeyBank

has processed approximately $122 million dollars in wire transfers as a result of defendants’

wrongful conduct.

                                                PARTIES

         2.        KeyBank is national banking association with its principal place of business in

Cleveland, Ohio. KeyBank is a national bank.

         3.        Interlogic is an Indiana corporation with its principal place of business in Elkhart,

Indiana. Interlogic has an agent for service of process in Ohio, is licensed to transact business in

Ohio, and carries on or does business in Ohio. Interlogic provides payroll processing services,

including payroll checks and related reports, payroll tax filing, electronic timekeeping, managing

human resources information, and online payroll reporting.

         4.        Khan is an individual who, upon information and belief, resides in Indiana. Khan

is, upon information and belief, the principal owner, president and CEO of Interlogic and has

directed the wrongful conduct of Interlogic described herein.

                                    JURISDICTION AND VENUE

         5.        This Court has subject-matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a) because KeyBank, and Ohio corporation with its principal place of business in Ohio, and

Interlogic, an Indiana corporation with its principal place of business in Indiana, and Khan, a

citizen of Indiana, are citizens of different states, and the matter in controversy exceeds $75,000.

         6.        Venue is proper in this Court pursuant to 28 U.S.C §1391 because a substantial

part of the events or omissions giving rise to the claims occurred in this judicial district and

Interlogic and Khan are subject to personal jurisdiction in this Court.

                                                     2
4817-7998-2486\3
           Case: 1:19-cv-01566-SL Doc #: 1 Filed: 07/09/19 3 of 8. PageID #: 3




         7.        This Court has personal jurisdiction over Interlogic and Khan pursuant to R.C.

2307.382(A) because Interlogic transacts business in Ohio and its conduct relevant to this action

was directed by Khan. Interlogic carries on continuous and systematic business in Ohio, and

Interlogic has purposefully availed itself of the privilege of doing business in Ohio and invoked

the benefits and protections of Ohio law. Interlogic and Khan have sufficient contact with Ohio

to justify exercising personal jurisdiction over them.

                                    GENERAL ALLEGATIONS

         8.        On or about February 8, 2008, KeyBank and Interlogic entered into a Cash

Management Services Master Agreement (the “Master Agreement”) relating to Interlogic’s

purchase of cash management services from KeyBank. (A copy of the Master Agreement is

attached hereto as Exhibit A.) Pursuant to the Master Agreement, KeyBank and Interlogic have

entered into multiple subsidiary agreements, generally known as Services Schedules and

Agreements, all of which are incorporated within the Master Agreement (the Master Agreement

and incorporated subsidiary agreements are hereby referred to herein as the “Agreement”).

         9.        Pursuant to the Agreement, KeyBank provided various financial and cash

management services to Interlogic, including maintaining various company accounts and

processing deposits into and transfers out of those accounts for purposes of Interlogic’s business.

         10.       The principal owner, president and CEO of Interlogic is Najeeb Khan. Upon

information and belief, Khan also owns or controls TimePlus Systems, LLC (“TimePlus”) and

IOI Payroll Services (IOI Payroll). TimePlus and IOI Payroll operate out of the same location as

Interlogic in Elkhart, Indiana.



                                                   3
4817-7998-2486\3
           Case: 1:19-cv-01566-SL Doc #: 1 Filed: 07/09/19 4 of 8. PageID #: 4




         11.       Upon information and belief, on or about July 3 and 5, 2019, Khan caused

TimePlus and IOI Payroll to issue a series of checks payable to Interlogic drawn from their bank

accounts with Lake City Bank in Warsaw, Indiana. Those checks totaled approximately $126

million dollars.

         12.       Upon information and belief, Khan then caused Interlogic on or about July 3 and

5, 2019, to deposit the checks from TimePlus and IOI Payroll into Interlogic’s accounts with

KeyBank.

         13.       On or about July 8, 2019, Khan then directed KeyBank to issue 41 separate wire

transfers to various entities through three different banks: Berkshire Bank, Wells Fargo and JP

Morgan Chase. The total amount of the wire transfers was approximately $122 million dollars.

(A listing of the wire transfers, with account numbers redacted, is attached hereto as Exhibit B.)

         14.       At the time that Khan caused TimePlus and IOI Payroll to issue the checks to

Interlogic, there were insufficient funds in TimePlus’s and IOI Payroll’s accounts with Lake City

Bank. Upon information and belief, Khan (and thereby TimePlus, IOI Payroll and Interlogic)

knew that there were insufficient funds in the Lake City Bank account.

         15.       On or about July 8, 2019, KeyBank received notices from Lake City Bank that the

checks issued by TimePlus and IOI Payroll were being returned for insufficient funds.

Accordingly, funds were not transferred from Lake City Bank sufficient to cover the $122

million in wire transfers issued by KeyBank based on Khan’s instructions.

         16.       As a result of the actions of Khan and Interlogic, KeyBank has been induced to

transfer approximately $122 million in funds that are not available in Interlogic’s account.



                                                   4
4817-7998-2486\3
           Case: 1:19-cv-01566-SL Doc #: 1 Filed: 07/09/19 5 of 8. PageID #: 5




Accordingly, KeyBank has lost, or is in immediate jeopardy of losing, approximately $122

million as a result of the wrongful conduct of Khan and Interlogic.

                                    FIRST CLAIM FOR RELIEF
                                        Breach of Contract

         17.       KeyBank hereby incorporates all its prior allegations.

         18.       The Master Agreement and subsidiary agreements are, collectively, a valid and

enforceable contract, supported by adequate consideration.

         19.       The Master Agreement provides, among other things, that “[i]n the event any

actions by Client should result in an overdraft in any of its accounts, Client is responsible for

repaying the overdraft immediately, without notice or demand, together with interest thereon at a

rate determined in accordance with Bank’s fee schedule in effect from time to time.” Despite

notice to Khan and Interlogic, Interlogic has failed to repay the overdraft in Interlogic’s account

and has thereby breached the Agreement.

         20.       KeyBank fully performed all of the terms and conditions of Agreement.

         21.       Interlogic’s actions constitute a material breach of the Agreement, and it

continues to materially breach the Agreement by failing to repay the overdraft.

         22.       KeyBank has been damaged by Interlogic’s breaches of the Agreement.

         23.       The conduct described above constitutes separate and distinct breaches of the

Agreement.

         24.       As a result of Interlogic’s breach of the Agreement, KeyBank has suffered, and

will continue to suffer, damages and irreparable harm for which it has no adequate remedy at

law.


                                                    5
4817-7998-2486\3
           Case: 1:19-cv-01566-SL Doc #: 1 Filed: 07/09/19 6 of 8. PageID #: 6




                                   SECOND CLAIM FOR RELIEF
                                            Fraud

         25.       KeyBank hereby incorporates all its prior allegations.

         26.       Khan and Interlogic represented to KeyBank that the checks issued to Interlogic

by TimePlus and IOI Payroll were valid and that sufficient funds existed in their accounts with

Lake City Bank to cover those checks.

         27.       Upon information and belief, Khan and Interlogic knew at the time of that the

deposits into Interlogic’s accounts occurred that TimePlus and IOI Payroll did not have sufficient

funds to cover the amount of the checks.

         28.       Khan and Interlogic intended that KeyBank rely on its representation that

sufficient funds existed in TimePlus’s and IOI Payroll’s accounts to cover the checks when Khan

instructed that wire transfers be made out of Interlogic’s accounts. KeyBank had no reason to

believe that the checks were invalid, and it was justified in its reliance on Khan and Interlogic’s

representations under the circumstances.

         29.       KeyBank was, and continues to be, injured by its reliance Khan and Interlogic’s

fraudulent misrepresentations and has suffered, and continues to suffer, damages and irreparable

harm as a result.

                                       PRAYER FOR RELIEF

WHEREFORE, KeyBank hereby requests that this Court enter a judgment in its favor and order:

         A.        that a temporary restraining order and preliminary injunction be entered requiring

that the recipients of the funds transferred out of Interlogic’s account be ordered to maintain and

preserve those funds, and not disburse or otherwise dispose of them pending further Order of the


                                                    6
4817-7998-2486\3
           Case: 1:19-cv-01566-SL Doc #: 1 Filed: 07/09/19 7 of 8. PageID #: 7




Court, and that such recipients use their best efforts to recover any such funds that have been

disbursed or disposed of prior to receipt of notice of the Court’s order;

         B.        that judgment be entered for KeyBank against Khan and Interlogic for all

compensatory, statutory and related damages;

         C.        that judgment be entered for KeyBank against Khan and Interlogic for punitive

damages;

         D.        that KeyBank be awarded all of the costs and attorneys’ fees it has incurred in

connection with this action; and

         E.        such other and further relief as this Court deems just and proper.



                                                 Respectfully submitted,

                                                 /s/Robert F. Ware
                                                 Robert F. Ware (0055515)
                                                 Rob.Ware@ThompsonHine.com
                                                 Curtis L. Tuggle (0078263)
                                                 Curtis.Tuggle@ThompsonHine.com
                                                 Mark R. Butscha, Jr. (0088854)
                                                 Mark.Butscha@ThompsonHine.com
                                                 THOMPSON HINE LLP
                                                 3900 Key Center
                                                 127 Public Square
                                                 Cleveland, OH 44114
                                                 Phone: 216-566-5500
                                                 Fax: 216-566-5800

                                                 Attorneys for       Plaintiff   KeyBank      National
                                                 Association




                                                    7
4817-7998-2486\3
Case: 1:19-cv-01566-SL Doc #: 1 Filed: 07/09/19 8 of 8. PageID #: 8
